DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solid support ring (claim 3)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 the “solid support ring” is not adequately described as to what is being claimed. See par. 0058 and figure 13.
Claims 9 and 20, “forefoot split” is not supported in the specification; its scope is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 3, 9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 the “solid support ring located in the inner cavity at a location of the prosthetic foot cover where a prosthetic foot contacts the lattice foot framework” is not adequately described as to what is being claimed. See par. 0058 and figure 13. The examiner is not unclear what is necessary to fulfill this limitation.
Claims 9 and 20, “forefoot split” was not described in the specification to convey possession.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asgeirsson et al (2008/0004719).
Asgeirsson et al teaches a prosthetic foot cover device (100 for discussion, see all embodiments) comprising a lattice framework (including 140) formed to resemble a human foot. Applicant’s specification, par. 0033, defines a “lattice framework” as:
 [0033] The hexagonal shape shown in FIG. 1 may be one shape for a lattice foot framework but any other geometric shapes (e.g., rectangles, triangles, circles, diamonds, hexagons, octagons, irregular polygons, other geometric shapes, 3D spine shapes, complex repetitive shapes, organic shapes (e.g., irregular, asymmetric, or curvy), fractal shapes, etc.) may be used. 

It is the examiner’s position that a foam inherently has cells that are “other geometric shapes” or “irregular” forming a lattice framework.

    PNG
    media_image1.png
    282
    523
    media_image1.png
    Greyscale

wherein the lattice framework has a plurality of lattice cells (foam cells, see at least par. 0043) to form the lattice framework;
an inner cavity (portion receiving the foot components) formed in the lattice framework which is sized and shaped to contain a prosthetic foot,
wherein the inner cavity has an opening (proximal portion into cavity, also see the embodiment of figure 4 upper open portion for 420) to receive the prosthetic foot;
and a foot pad 130 that is an outer membrane layer and is joined with a portion of the lattice framework to support a portion of the lattice foot framework.
Claims 2 and 17, the foot pad 130 fulfills all of: a heel pad, a ball pad, a toe block, or a solid heel block. 
Claim 4, sidewall support layer is interpreted as the support sidewalls of the lattice framework or the closed cell interior surface. See par. 0043. 
Claim 5, as claimed in claim 1, the foot pad is an outer membrane; see 130. contacts the lattice foot framework to cover and support the lattice foot framework. 
Claim 6, the foam is polyurethane foam. 

8. The prosthetic foot cover device as in claim 1, further comprising a heel split lock on an interior of a heel in the inner cavity of the lattice framework. 
Claims 8-9 and 19-20, wherein a front and rear portion of the cover device over the prosthetic foot is interpreted as being at least one of a forefoot split or a heel split. 
Claims 10 and 16, cells in foam extend in at least three axes.
Claim 11, inherently one or the other of wherein the lattice foot framework is a symmetric lattice or a asymmetric lattice structure. 
Claim 12, at least a portion of the lattice foot framework is a thin-wall lattice membrane. 
Claims 13 and 16, wherein the lattice foot framework further includes 150 having a different density than 130. All other functional limitations are meet. 
Claim 14, wherein the lattice foot framework is made of an elastic polymer or a semi-rigid polymer such as polyurethane (par. 0043). 
Claim 15, wherein the outer membrane layer is configured to be removable, see par. 0051.
Claim 18, further comprising an inner membrane layer (because it can be closed cell foam) disposed over the lattice foot framework in at least one area where the prosthetic foot contacts the lattice foot framework to support the lattice foot framework. 

Claims 1-2, 4, 6-8, 10-14, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (How Adidas Cracked the Code of 3D-Printed Shoes).


    PNG
    media_image2.png
    556
    756
    media_image2.png
    Greyscale

a lattice framework formed to resemble a human foot as shown,
wherein the lattice framework has a plurality of lattice cells extending in at least three axes to form the lattice framework (as shown),
an inner cavity formed in the lattice framework which is sized and shaped to contain a prosthetic foot (self-evident), wherein the inner cavity has an opening (self-evident) to receive the prosthetic foot;
and a foot pad (black distal sole) that is an outer membrane layer and is joined with a portion of the lattice framework to support a portion of the lattice foot framework. 
Claims 2 and 17, wherein the foot pad is all three of: a heel pad, a ball pad, a toe block, or a solid heel block. 

Claim 6, it is the examiner’s position that the lattice cells having a lattice density and a member thickness to simulate polyurethane foam. 
Claim 7, wherein lattice framework has open lattice cells though which water or compressed air pass; see page 2, lines 4-5.
Claims 8 and 19, the inward curve at the heel to the opening is interpreted as the heel split lock on an interior of a heel in the inner cavity of the lattice framework. 
Claim 11, the lattice foot framework is a asymmetric lattice structure (left or right foot). 
Claim 12, at least a portion of the lattice foot framework is a thin-wall lattice membrane. 
Claims 13 and 16, wherein the lattice foot framework has a first density of lattice cells (heel) in a first area and second density of lattice cells in a second area (toe) to generate a variable dynamic response to optimize functional characteristic for a user. 
Claim 14, see page 3, lines 1-5. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774